ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of California disbarring respondent from the practice of law in the state of California, this court’s December 27, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of disbarment should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that this court granted respondent’s two motions for extensions of time to respond to the court’s order but respondent still failed to file a response to this court’s order to show cause or the affidavit required by D.C.Bar R. XI, § 14(g), it is
ORDERED that Thomas A. Hawbaker is hereby disbarred from the practice of law in the District of Columbia. See In re Addams, 579 A.2d 190 (D.C.1990) (“[I]n virtually all cases of misappropriation, disbarment is the only sanction unless it appears that the misconduct resulted from nothing more than simple negligence.”) see also, In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement the period of respondent’s disbarment will- not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).